MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2018	ME	51	
Docket:	      And-17-509	
Submitted	
  On	Briefs:	 April	10,	2018	
Decided:	     April	17,	2018	
	             	                                                                             	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  IN	RE	CHILD	OF	PORTIA	L.	
	
	
PER	CURIAM	

         [¶1]		Portia	L.	appeals	from	a	judgment	of	the	District	Court	(Lewiston,	

Dow,	J.)	terminating	her	parental	rights	to	her	daughter	pursuant	to	22	M.R.S.	

§	4055(1)(A)(1)(a)	 and	 (B)(2)(a),	 (b)(i)-(ii)	 (2017).	 	 She	 challenges	 the	

sufficiency	of	the	evidence	to	support	the	court’s	finding	of	parental	unfitness	

and	its	determination	that	termination	is	in	the	child’s	best	interest.1		We	affirm	

the	judgment.			

         [¶2]		Based	on	competent	evidence	in	the	record,	the	court	found	by	clear	

and	convincing	evidence	that	the	mother	(1)	is	unwilling	and	unable	to	protect	

the	child	from	jeopardy	and	these	circumstances	are	unlikely	to	change	within	

a	 time	 which	 is	 reasonably	 calculated	 to	 meet	 the	 child’s	 needs	 and	 (2)	 is	

unwilling	and	unable	to	take	responsibility	for	the	child	within	a	time	which	is	


    1	
    	 The	 court	 entered	 a	 judgment	 terminating	 the	 father’s	 parental	 rights	 to	 the	 child	 on	
November	14,	2017.		The	father	does	not	appeal	from	that	judgment.			
2	

reasonably	 calculated	 to	 meet	 the	 child’s	 needs.	 	 See	 22	 M.R.S.	

§	4055(1)(B)(2)(b)(i)-(ii).	 	 The	 court	 also	 found	 that	 termination	 of	 the	

mother’s	 parental	 rights	 is	 in	 the	 child’s	 best	 interest.	 	 See	 22	 M.R.S.	

§	4055(1)(B)(2)(a).	 	 We	 review	 factual	 findings	 supporting	 the	 unfitness	

determination	 for	 clear	 error	 and	 apply	 the	 same	 standard	 to	 the	 factual	

findings	supporting	the	best	interest	determination.		See	In	re	M.B.,	2013	ME	46,	

¶	37,	65	A.3d	1260.		We	review	the	court’s	ultimate	conclusion	that	termination	

is	in	the	child’s	best	interest	for	an	abuse	of	discretion.		See	In	re	Anastasia	M.,	

2017	ME	213,	¶	2,	172	A.3d	922.			

      [¶3]		The	court	based	its	determinations	on	the	following	findings	of	fact:	

              The	mother	remains	homeless.	.	.	.		It	took	the	mother	a	long	
      time	 to	 resign	 herself	 to	 the	 reality	 that	 she	 needed	 to	 apply	 for	
      housing	assistance.	.	.	.		It	is	impossible	to	say	when,	precisely,	she	
      will	obtain	suitable	housing.	
              	
      	       Even	if	she	found	housing	today,	it	would	be	at	least	months	
      before	 jeopardy	 could	 possibly	 be	 alleviated.	 	 If	 everything	 went	
      perfectly,	there	would	have	to	be	an	inspection,	visits	in	the	home,	
      and	a	trial	placement.		The	mother	would	have	to	show	that	she	can	
      keep	 the	 place	 safe	 and	 clean,	 and	 that	 she	 can	 meet	 the	 child’s	
      needs	for	longer	than	an	hour	and	a	half	at	a	time.		It	is	a	long	way	
      from	here	to	there.	
      	
      	       As	for	the	mother	understanding	the	risk	posed	by	the	child’s	
      father,	it	turns	on	a	question	of	credibility.		At	the	time	of	the	TPR	
      trial,	 the	 mother	 was	 within	 a	 week	 or	 two	 of	 finishing	 the	
      non-offender,	chaperone	class.	.	.	.		She	only	started	it	around	the	
      time	of	the	filing	of	the	TPR	petition,	but	the	delay	is	not	her	fault.		
                                                                                  3	

There	 were	 problems	 with	 class	 space	 availability	 that	 were	
beyond	 her	 control.	 	 She	 has	 attended	 the	 chaperone	 class	
consistently,	and	she	is	currently	saying	all	of	the	right	things.		She	
says	 she	 has	 gained	 a	 greater	 understanding	 of	 the	 child’s	 father	
and	his	manipulative	ways.		She	has	prepared	a	safety	plan	as	part	
of	the	chaperone	class.	
	
	        Unfortunately,	it	is	hard	to	believe	the	mother	when	she	says	
she	 is	 through	 with	 the	 child’s	 father,	 and	 the	 Court	 does	 not	
believe	her.	
	
	        Still,	 from	 the	 first	 week	 of	 January,	 2017,	 and	 for	 two	
months,	she	moved	in	with	the	child’s	father.		She	testified	that	she	
was	dragged	by	the	child’s	father	to	his	father’s	home	against	her	
will.	 	 She	 testified	 that	 her	 two	 months	 in	 that	 home	 were	 very	
stressful.	 	 She	 called	 it	 a	 crack	 house.	 	 She	 said	 she	 would	 come	
home	 and	 smell	 chemicals	 and	 baking	 soda	 and	 then	 see	 [the	
father]	and	his	father	sitting	on	the	couch.		She	said	that	she	left	the	
home	 after	 a	 disagreement	 with	 the	 child’s	 father	 over	 her	
friendship	 with	 [an	 ex-boyfriend].	 	 The	 Court	 believes	 this	 must	
have	been	a	stressful	time	for	the	mother.	
	
	        The	Court	is	very	concerned	that	she	never	disclosed	these	
extreme	stressors	with	her	counselor.	.	.	.		The	Court	finds	that	the	
mother	actively	hid	her	ongoing	relationship	with	the	child’s	father	
from	 her	 counselor.	 	 Other	 major	 unexplained	 discrepancies	
between	the	mother’s	testimony	and	the	counselor’s	included	the	
number	and	names	of	friends	with	whom	the	mother	has	lived.		It	
is	 clear	 and	 convincing	 to	 the	 Court	 that	 the	 mother	 has	 a	 lot	 to	
hide.	 	 The	 mother’s	 judgment	 about	 who	 to	 spend	 her	 time	 with	
seems	to	be	driven	much	more	by	her	desperate	need	to	be	loved	
than	 her	 desire	 to	 reunify	 with	 the	 child.	 	 While	 the	 counselor	
testified	that	the	mother	is	making	good	progress	with	honesty,	the	
Court	must,	unfortunately,	disagree.	
	
	        The	 risk	 of	 harm	 presented	 by	 the	 mother’s	 tendency	 to	
expose	the	child	to	the	child’s	father	or	a	dangerous	person	like	him	
is	unalleviated.	
4	

         	
         	     [The	 child]	 needs	 permanency.	 	 She	 has	 been	 in	 her	
         grandmother’s	 care	 for	 around	 19	 months.	 	 [The	 child]	 needs	
         structure,	stability,	and	routine.		The	mother	is	out	of	time	to	show	
         that	she	can	provide	these.	
         	
         	     The	GAL	believes	that	termination	of	the	mother’s	rights	to	
         [the	child]	is	in	the	child’s	best	interest.		The	clear	and	convincing	
         evidence	supports	this.	.	.	.		The	permanency	plan	shall	be	adoption.	
         	
         [¶4]		Given	these	findings	and	the	court’s	other	specific	findings	of	fact,	

all	of	which	are	supported	by	competent	evidence	in	the	record,	the	court	did	

not	err	in	its	finding	of	parental	unfitness,	nor	did	it	err	or	abuse	its	discretion	

in	 determining	 that	 termination	 of	 the	 mother’s	 parental	 rights,	 with	 a	

permanency	plan	of	adoption,	is	in	the	child’s	best	interest.		See	In	re	Logan	M.,	

2017	 ME	 23,	 ¶	 3,	 155	 A.3d	 430;	 In	 re	 Thomas	 H.,	 2005	 ME	 123,	 ¶¶	 16-17,	

889	A.2d	297.	

         The	entry	is:	

                            Judgment	affirmed.	
	
	     	      	      	     	    	
	
Lorne	Fairbanks,	Esq.,	Lewiston,	for	appellant	mother	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Lewiston	District	Court	docket	number	PC-2016-27	
FOR	CLERK	REFERENCE	ONLY